PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/746,438
Filing Date: 22 Jan 2018
Appellant(s): FYFE et al.



__________________
Fangzhou Qiu (Limited Recognition No. L1203)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/24/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/6/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
As an initial matter, it is worth noting that the Appellant’s “method and system for generating template content generation and assessment,” is respectfully and reasonably understood by the Examiner, as merely automating a process of collecting, editing, arranging and displaying educational assessment content. Further, and as evidenced in the Appellant’s written description of the specification as originally filed, the Appellant’s “method and system” have been historically performed in the analog and burdened by teachers as “very time consuming and tedious work.” As such, the Appellant’s “method and system” are an attempt to alleviate this burden, and thereby provide a solution that benefits mankind.   
Should the Appellant elect to submit a Reply Brief and should the Reply Brief contain any new argument(s), the Office requests that the new argument(s) be considered untimely.  See 37 C.F.R. §41.41(b)(2). 

Arguments
The Examiner clearly erred in finding that the claims are directed to a judicial exception
The Appellant respectfully argues “First, the Examiner erred for failing to follow the USPTO’s guidelines in analyzing the pending claims.”
The Examiner respectfully disagrees. In the rejection, it was clearly explained that “the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter), satisfying that Step 1 of the subject-matter eligibility analysis is “Yes.” 
The rejection continues to clearly provide evidence of an abstract idea using the Appellant’s actual claim to establish that the Appellant’s claims specifically claim an abstract idea in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). The rejection continues by providing an analogous Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016) (hereinafter referred to as “Electric Power Group”) which is on point, since it was determined in “Electric Power Group” that the abstract idea was achieved by “collecting information, analyzing it, and displaying certain results of the collection analysis.” In the Appellant’s case, the claimed “obtaining” steps are reasonably understood as “collecting information.” Further, the step is reasonably interpreted as “analyzing information,” since there is a basis for performing the “obtaining” (i.e. “based on one or more first user inputs”). The claimed “generating” step is reasonably understood as “analyzing information,” since the claim language provides a basis of analysis (i.e. “based on one or more second user inputs…”). Likewise, the steps of “conducting interference calculations to determine…” in conjunction with logical operations equivalent to “if then” statements (i.e. “if the label intersects one or more of the plurality of geometric entities or one or more other labels, repositioning the label to a new position in the image editor user interface…” and “…if the label does not intersect any geometric entity or label, terminating the one or more iterations”) further provides a basis of analysis that is reasonably understood as “analyzing information.” Finally the claimed “displaying,” “automatically updating,” and “placing” steps are reasonably understood as outputs equating to “displaying information,” making the Appellant’s claims analogous and on point with “Electric Power Group.” Thereby demonstrating the Appellant’s claim limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea, satisfying that Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
The rejection further continues to state that the Appellant’s claim limitations of “a computing device,” a variety of “user interfaces,” “a processor,” “a non-transitory computer-readable storage medium” and “instructions,” are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., used for data gathering and outputting) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. Arguably and reasonably, it can be further stated that the Appellant’s claims are merely “applying” the judicial exception, as mere instructions to implement an abstract idea on a computer, or to merely uses a computer as a tool to perform an abstract idea. In other words, the claimed “generating a problem statement,” is not providing a practical application. Thereby satisfying that Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
“a computing device,” a variety of “user interfaces,” “a processor,” “a non-transitory computer-readable storage medium” and “instructions,” either alone or in combination are not sufficient to amount to “significantly more” than the judicial exception, since these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements. Appellant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Specifically, the Appellants own written description of the specification as originally filed in para. [0011] provides the following: “In some embodiments, the methods and systems described herein can be deployed in a cross-browser web application on PC's, tablets and smartphones.” In other words, the deployment on “PC's, tablets and smartphones” clearly demonstrates use of generic, well-known, and conventional computing elements that are ubiquitous in today’s computing age. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, is indicative that an inventive concept is not present. Thereby satisfying that Step 2B, of the subject-matter eligibility analysis is “No.” Furthermore, it was also stated in the rejection that none of the dependent claims could cure the rejection if written in independent form. As such, the Examiner did not err by failing to follow the USPTO’s guidelines in analyzing the pending claims. Therefore, the argument is not persuasive. 

The Appellant respectfully argues “The Examiner asserted that “the claims are drawn to an abstract idea of ‘generating a problem statement,’ in the form of ‘mental processes,’ in terms of processes that can be performed in the human mind.” Final Office Action at 2. In reaching this conclusion, the Examiner did not “identify[] the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea.” MPEP 2106.04(a). Rather, the Examiner reasoned that “because the claims are reasonably understood as “mental processes,’ they require [all their limitations]” and then simply copied and pasted almost all the limitations of claim 55 as the rejection. Final Office Action at 2-3. This logical progression is the opposite of that required by the MPEP. Instead of identifying “specific limitation(s) that the examiner believes recites an abstract idea” as part of the analysis whether the claims as a whole are directed to an abstract idea, the Examiner started with the premise that the claims are “mental processes” and went straight to the conclusion that all the limitations thereof are directed to an abstract idea.”
The Examiner respectfully disagrees. The subject-matter eligibility rejection in the Final office action mailed on August 6, 2021 starts halfway down the page on page 2 and concludes halfway down the page on page 4, spanning a total of two (i.e. 2) pages. Within these two pages, the Examiner has extracted the exact claim language submitted which was identified as providing the abstract idea of “generating a problem statement” in the form of a “mental process.” It is factually inaccurate to state that the Examiner failed to identify specific limitations and has rejected the Appellant’s claim in a conclusory manner. As such, the argument is not persuasive. 

The Appellant respectfully argues “The Examiner then asserted that “the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application.” Final Office Action at 3. The Examiner’s argument is that the alleged additional limitations (e.g., “the computing device,” “a variable editor user interface’’) “are merely claimed to add insignificant extra-solution activity to the judicial exception ... and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.” Final Office Action at 3. The Examiner provided no analysis of any claim “as a whole” and evaluated the alleged additional limitations “in a vacuum, completely separate from the recited judicial exception.” MPEP 2106.04(d). This is a clear violation of the explicit requirements of the MPEP.”
The Examiner respectfully disagrees. MPEP 2106.04(d) states the following:
“In the context of the flowchart in MPEP § 2106, subsection III, Step 2A Prong Two determines whether:
• The claim as a whole integrates the judicial exception into a practical application, in which case the claim is not directed to a judicial exception (Step 2A: NO) and is eligible at Pathway B. This concludes the eligibility analysis. 
• The claim as a whole does not integrate the exception into a practical application, in which case the claim is directed to the judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an inventive concept). See MPEP § 2106.05 for discussion of Step 2B.”
In the Appellants case, the Final Office action mailed on 8/6/2021, clearly aligns with the second bullet point that “The claim as a whole does not integrate the exception into a practical application.” Specifically, the office action states the following:
“Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “the computing device,” “a variable editor user interface,” “a constraint editor user interface,” “an image editor user interface,” “a processor,” “a non-transitory computer-readable storage medium” and “instructions,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “generating a problem statement,” is not providing a practical application.”
Here, it clearly states that “the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application” and provides support for that statement as introduced by the word “because.” Further, it is “because” the Appellant’s claim elements of “a computing device,” a variety of “user interfaces,” “a processor,” “a non-transitory computer-readable storage medium” and “instructions,” are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., used for data gathering and outputting) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. As such, the Examiner has factually tied the Appellant’s claim elements to the rule and has reasonably conclude that a practical application is not provided. 
Going a step further in line with the MPEP 2106.04(d), there are limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a); 

• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
Here, there is (1) no improvement in the functioning of a computer, or an improvement to other technology or technical field; (2) no implementation using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; and (3) nor is the Appellant applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, anywhere within the written description of the specification as originally filed. In fact, as previously stated above, the Appellants own written description of the specification as originally filed in para. [0011] provides the following: “In some embodiments, the methods and systems described herein can be deployed in a cross-browser web application on PC's, tablets and smartphones.” In other words, para. [0011] (1) fails to provide any improvement to existing technology by using current technology; (2) describes standard ubiquitous equipment that is not a particular machine integral to the claim; and (3) fails to implement the judicial exception in a technological environment, since the claimed invention is only being used on modern computing devices. Therefore, the argument is not persuasive. 

Second, the Examiner erred for failing to identify all the additional elements for Prong Two.
The Appellant respectfully argues “The Examiner identified the abstract idea for the claims as “mental processes.” Final Office Action at 2. The MPEP explains that the grouping of mental processes includes concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Additionally, MPEP § 2106.04(a)(2)dII) clarifies that claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations. See SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019) (declining to identify the claimed collection and analysis of network data as abstract because "the human mind is not equipped to detect suspicious activity by using network monitors and analyzing network packets as recited by the claims”).”
The Examiner respectfully disagrees. First, the grouping of “mental processes” is appropriate, since the Appellant’s claim language of “conducting interference calculations to determine whether the label intersects one or more of the plurality of geometric entities or one or more other labels in the image editor user interface, if the label intersects one or more of the plurality of geometric entities or one or more other labels, repositioning the label to a new position in the image editor user interface, wherein the new position is among the plurality of possible positions, and if the label does not intersect any geometric entity or label, terminating the one or more iterations,” clearly provides that some form of “observation, evaluation, judgment, opinion” is required and further provides the basis for the “observation, evaluation, judgment, opinion” as evidenced by the previously mentioned “if then” statements of (i.e. “if the label intersects one or more of the plurality of geometric entities or one or more other labels, repositioning the label to a new position in the image editor user interface…” and “…if the label does not intersect any geometric entity or label, terminating the one or more iterations”). 
Second, MPEP2106.04(a)(2) III MENTAL PROCESSES, with regard to computers clearly states the following:
“Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortgage Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324, 117 USPQ2d 1693, 1699 (Fed. Cir. 2016) (holding that computer-implemented method for "anonymous loan shopping" was an 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Here, as applied in view of MPEP2106.04(a)(2) III MENTAL PROCESSES, C. “A Claim That Requires a Computer May Still Recite a Mental Process,” the Appellant’s invention is merely (1) performing a mental process on a generic computer, as evidenced by the Appellant’s written description of the specification as originally filed in para. [0011]: “In some embodiments, the methods and systems described herein can be deployed in a cross-browser web application on PC's, tablets and smartphones”; (2) performing a mental process in a computer environment, is analogous to how a teacher decides what educational material is necessary to provide course content and to assess a student’s comprehension, per the Appellant’s written description of the specification as originally filed in para. [0002]: “The present disclosure is related to the field of methods and systems for generating course content and for assessing a student's comprehension of the course content”; and (3) using a computer as a tool to perform a mental process, as also evidenced in the Appellant’s written description of the specification as originally filed in para. [0004]: “One way to deal with the problem of academic integrity is to have the instructors continually generating new problems and solution sets for their classes. This, however, is very time consuming and tedious work.” This clearly implies using a tool, reasonably understood as a computer, to be used to alleviate the burden of “very time consuming and tedious work.”
Finally, SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019), relates to monitoring network data which on its face requires a computer. The Appellant’s argument is unclear as to how it is on point with the Appellant’s claimed subject matter, since the Appellant’s “method and system” have been historically performed in the analog by teachers for decades. As such, the argument is not persuasive. 

The Appellant respectfully continues to argue “Various limitations of the independent claims are not and cannot be performed in the human mind. For example, claim 55 recites “displaying, by the computing device, the generated image in the image editor user interface” and “automatically updating, by the computing device, the image associated with the problem statement by updating one or more of the plurality of geometric entities related to the updated variable based on at least one of the one or more constraints, wherein updating the one or more of the plurality of geometric entities comprises moving at least one geometric entity of the plurality of geometric entities.” Claims 62 and 69 recite similar limitations. There is no dispute that the human mind cannot possibly display an image in a computer interface, let alone moving geometric entities displayed as part of the image in a computer interface. The Examiner erred for failing to consider these limitations in determining whether the alleged abstract idea is integrated into a practical application. The Examiner argued that “[t]he Applicant’s use of ‘a user interface’ provides no distinguishable difference between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer ...” This argument mischaracterizes the claim limitations as only reciting “‘a user interface” and erroneously ignores the operations such as updating geometric entities displayed as part of an image based on updates to variables, which do not occur in the human mind.”
The Examiner respectfully disagrees. As previously stated above, and as discussed in MPEP2106.04(a)(2) III MENTAL PROCESSES, C. “A Claim That Requires a Computer May Still Recite a Mental Process,” the Appellant is merely (1) performing a mental process on a generic computer, as evidenced by the Appellant’s written description of the specification as originally filed in para. [0011]: “In some embodiments, the methods and systems described herein can be deployed in a cross-browser web application on PC's, tablets and smartphones”; (2) performing a mental process in a computer environment, is analogous to how a teacher decides what educational material is necessary to provide course content and to assess a student’s comprehension, per the Appellant’s written description of the specification as originally filed in para. [0002]: “The present disclosure is related to the field of methods and systems for generating course content and for assessing a student's comprehension of the course content”; and (3) using a computer as a tool to perform a mental process, as also evidenced in the Appellant’s written description of the specification as originally filed in para. [0004]: “One way to deal with the problem of academic integrity is to have the instructors continually generating new problems and solution sets for their classes. This, however, is very time consuming and tedious work.” This clearly implies using a tool, reasonably understood as a computer, to be used to alleviate the burden of “very time consuming and tedious work.” 
“There is no dispute that the human mind cannot possibly display an image in a computer interface, let alone moving geometric entities displayed as part of the image in a computer interface,” overlooks the fact that a generic computer is being used as a tool to perform the mental process of providing educational content which effectively unburdens a teacher. As such, the argument is not persuasive. 

The Appellant respectfully argues “The Examiner erred for failing to consider these limitations in determining whether the alleged abstract idea is integrated into a practical application. The Examiner argued that “[t]he Applicant’s use of ‘a user interface’ provides no distinguishable difference between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer ...” This argument mischaracterizes the claim limitations as only reciting “‘a user interface” and erroneously ignores the operations such as updating geometric entities displayed as part of an image based on updates to variables, which do not occur in the human mind...”
The Examiner respectfully disagrees. First, the Appellant’s argument with regard to “The Examiner erred for failing to consider these limitations in determining whether the alleged abstract idea is integrated into a practical application,” is repetitive and has been asked (conclusory and unpersuasively) and answered. 
Second, with regard to “erroneously ignores the operations such as updating geometric entities displayed as part of an image based on updates to variables, which do not occur in the human mind,” is mischaracterized. The Appellant’s “geometric entities” are some of the “educational content” that results in “very time consuming and tedious work” when being updated by teachers in the analog is described in the written description of the specification as originally filed within para. [0030]: “The geometry of the shapes can, thus, be altered by changing the constraint equations or dimensions.” Further, para. [0042] of the written description of the specification as originally filed provides further insight to the authoring process as previously performed by a teacher and now being performed on the computer: “In some embodiments, when problems are being authored, their corresponding solutions can be also generated. In the solutions, key elements can be defined and stored in the solution database. These elements must be present in the solution. These elements can include such things as text phrases, equations and 

Third, the Examiner erred in concluding that the claimed subject matter ‘‘is not providing a practical application.”
The Appellant respectfully argues “Recognizing that “continually generating new problems and solution sets” can be “very time consuming and tedious work” for instructors, features of the claims allow efficient creation of new and non-repetitive problems based on the same templates. Specification at {{§{0004-0007. This improvement to the technical field is explained in the specification:
“In some embodiments, a method and system can be provided for generating fully randomizable problems and solutions comprising variables that can be dynamic or changeable. Such problem sets and corresponding solutions are known as "templated items” or "templatable items” as they are referred to in the educational space. ... With this method and system, a new set of assignment problems can be instantly generated for each class, or unique problems can be generated for each student in a class, if desired.” Id. at (0006. The specification continues to discuss the benefits of this solution: “a web tool or mobile application tool can be provided whereby students can work on a problematic section of the course by working out an unlimited number of problems, with full solutions, until they grasp the concept.” Jd. at (0007.
The specification further explains that a problem arising when images for problems can be dynamically updated: “In some embodiments, when the geometry can be governed by variable parameters, labels that would have worked in one setting may collide with other labels or even the drawing itself in another iteration.” Specification at (0102. The specification explains that “it can be necessary to invoke an automatic labelling system.” Jd. Claim 55 recites the following limitations to provide a solution to the technical problem identified: “placing, by the computing device, a label to the image editor user interface at an initial position among a plurality of possible positions; and performing, by the computing device, one or more iterations of the following steps: conducting interference calculations to determine whether the label intersects one or more of the plurality of geometric entities or one or more other labels in the image editor user interface, if the label intersects one or more of the plurality of geometric entities or one or more other labels, repositioning the label to a new position in the image editor user interface, wherein the new position is among the plurality of possible positions, and if the label does not intersect any geometric entity or label, terminating the one or more iterations.” Claims 62 and 69 recite similar limitations. Using an iterative process, the method facilitates the automatic identification of a position to place the label that does not interfere with other objects in the image editor user interface. The human mind is incapable of performing such an iterative process. These aforementioned solutions to the technical problems provide an improvement to the technical field. The claimed subject matter applies the alleged judicial exception in a meaningful way beyond generally linking the use of the alleged judicial exception to a particular technological environment. Therefore, the claims integrate any alleged judicial exception into a practical application, as required in Prong Two.”
The Examiner respectfully disagrees. First, the Appellant is misconstruing “Practical Application” as a utility test. The determination of “Practical Application” has been repetitively asked and answered above. Second, The Appellant’s own argument with regard to para. [0007] (i.e. “a web tool or mobile application tool can be provided…” provides further evidence there is (1) no improvement in the functioning of a computer, or an improvement to other technology or technical field; (2) no implementation using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; and (3) nor is the Appellant applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 
Finally, the argument “Using an iterative process, the method facilitates the automatic identification of a position to place the label that does not interfere with other objects in the image editor user interface. The human mind is incapable of performing such an iterative process,” fails to acknowledge that this is what teachers did in the analog prior to computers when producing said 

The Appellant respectfully argues “The Examiner dismisses these technical improvements as “not claiming a technologically new and improved display, processor, network or system.” Final Office Action at 8. By requiring improvements to the hardware, the Examiner appeared to categorically exclude software art from patent eligibility, which the MPEP and Federal Circuit cases have cautioned against. MPEP § 2106.04(a) (““Likewise, software is not automatically an abstract idea, even if performance of a software task involves an underlying mathematical calculation or relationship.”) (citing Thales Visionix, Inc. v. United States, 850 F.3d 1343, 121 USPQ2d 1898, 1902; McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1316, 120 USPQ2d 1091, 1103 (Fed. Cir. 2016); Enfish, LLC vy. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016).). Therefore, the Final Office Action is erroneous because it is based on ignoring explicit teachings of technological improvements in the specification and incorrectly understanding the governing law.”
The Examiner respectfully disagrees. First, the Appellant’s argument negates MPEP 2106.03, which states the following: “Non-limiting examples of claims that are not directed to any of the statutory categories include: Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitation.” Here, the Appellant has structure, and a “software per se” rejection was never applied. 
Second, the Appellant’s citing of MPEP 2106.04(a) is not proper for formulating a “Practical Application” argument, since MPEP 2106.04(a) pertains to identifying “Abstract Ideas.” 
Finally, the cases provided discussed technical improvements and solutions unlike the Appelant’s claims. Specifically, the Appellant’s claims merely apply an abstract idea to a computer and do not (i) improve the performance of the computer itself (as in McRO, Inc. v. Bandai Namco Games America Inc.; Enfish LLC v. Microsoft Corp. or even Bascom Global Internet Services, Inc. v. AT&T Mobility LLC.;), or (ii) provide a technical solution to a problem in a technical field (as in Thales Visionix, Inc. v. United States, or even DDR Holdings, LLC v. Hotels.com, L.P.). Further, Thales used a particular configuration Thales demonstrated a technical solution to this problem: “The inertial sensors disclosed in the ’159 patent do not use the conventional approach of measuring inertial changes with respect to the earth. Id. at 7:12–23. Instead, the platform (e.g., vehicle) inertial sensors directly measure the gravitational field in the platform frame. Id. at 7:12–49, fig. 3D.” In the Appellant’s case, “PC's, tablets and smartphones” are described in para. [0011] and are ubiquitous in modern day computing. The use of such unimproved hardware does not provide a technical solution to a problem in a technical field. Instead, the Appellant is merely applying an abstract idea to a generic computer. As such, the argument is not persuasive. 

Finally, the Final Office Action is erroneous because it contradicts Federal Circuit caselaw and examples published by the USPTO.
The Appellant respectfully argues “The Examiner asserts that the claimed subject matter “is partially analogous to ‘collecting information, analyzing it, and displaying certain results of the collection analysis’ (1.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)).” Final Office Action at 3. Contrary to the Examiner’s assertion, Electric Power Group is non-analogous to the pending claims. The claim at issue in Electric Power Group is focused on collecting information, analyzing it, and displaying certain results of the collection and analysis. Electric, 830 F.3d at 1353. However, the claim merely recite the display of the results without any detail as to how the results is displayed or how any interface for displaying the results is implemented. Electric, 830 F.3d at 1352. In contrast, the pending claims in this case recite specific details about implementing the image editor user interface for displaying the image associated with the problem statement and the label. None of the limitations of Electric Power Group is analogous to the following limitations:
automatically updating, by the computing device, the image associated with the problem statement by updating one or more of the plurality of geometric entities related to the updated variable based on at least one of the one or more constraints, wherein updating the one or more of the plurality of geometric entities comprises moving at least one geometric entity of the plurality of geometric entities;
performing, by the computing device, one or more iterations of the following steps: conducting interference calculations to determine whether the label intersects one or more of the plurality of geometric entities or one or more other labels in the image editor user interface, if the label intersects one or more of the plurality of geometric entities or one or more other labels, repositioning the label to a new position in the image editor user interface, wherein the new position is among the plurality of possible positions, and if the label does not intersect any geometric entity or label, terminating the one or more iterations.”
The Examiner respectfully disagrees. First, with regard to “how something is displayed” is irrelevant. “Displaying” is an output and the Appellant’s limitations fail to distinguish anything different from the display being used in “Electric Power Group,” that is technologically significant.
Second, as previously stated above, the “automatically updating” step is reasonably understood as an output equating to “displaying information,” from “Electric Power Group.” The ”performing” step which includes the “conducting interference calculations” step is in conjunction with logical operations equivalent to “if then” statements (i.e. “if the label intersects one or more of the plurality of geometric entities or one or more other labels, repositioning the label to a new position in the image editor user interface…” and “…if the label does not intersect any geometric entity or label, terminating the one or more iterations”) further provides a basis of analysis that is reasonably understood as “analyzing information,” “Electric Power Group.” As such, the argument is not persuasive. 

The Appellant respectfully argues “Federal Circuit caselaw has repeatedly confirmed that improvements to user interfaces are not abstract ideas. As an example, in Trading Technologies International, Inc. v. CQG, Inc., 675 F. App’x 1001, 1003 (Fed. Cir. 2017), the claims at issue recite a trading system in which a graphical user interface displayed dynamic bid and ask prices for a particular commodity traded in the market along with a static display of prices corresponding to the bids and asks. The court found the claims patent-eligible, holding that “the claimed subject matter is “directed to a specific improvement to the way computers operate,’ ... for the claimed graphical user interface method imparts a specific functionality to a trading system “directed to a_ specific implementation of a solution to a problem in the software arts.”
The Examiner respectfully disagrees. The Appellant’s claims are not solving a software problem as found in Trading Technologies International, Inc. v. CQG, Inc. Specifically, “The court found that these patents are directed to improvements in existing graphical user interface devices that have no “pre-electronic trading analog,” and recite more than “ ‘setting, displaying, and selecting’ data or information that is visible on the [graphical user interface] device.” Id.” In Appellant’s case, there is a pre-electronic teaching analog. In other words, the Appellant’s claims aren’t solving a software problem that only exists in computing, but fixes a teacher’s problem of being overburdened by assembling unique educational content that is described “very time consuming and tedious work.” As such, the argument is not persuasive. 

The Appellant respectfully argues “As another example, in Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1359 (Fed. Cir. 2018), the claim at issue recites a specific manner of displaying a menu on a display screen. The court found that the limitations of the claims at issue “disclose a specific manner of displaying a limited set of information to the user” and “recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” Id. at 1363. The court further explained that “[a]lthough the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices.” Jd. at 1362.”
The Examiner respectfully disagrees. The Appellant is not claiming a new display as in Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., but rather is claiming an application to an existing technology. As such, the argument is not persuasive. 

The Appellant respectfully argues “As yet another example, in Data Engine Techs. LLC v. Google LLC, 906 F.3d 999, 1005 (Fed. Cir. 2018), the claim at issue recites a method for displaying a spreadsheet, where different pages of the spreadsheet are displayed in response to user input. The court held that “the claims were not merely directed to displaying information on a graphical user interface, but rather ‘require[d] a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.’” Jd. at 1009-1010.”
The Examiner respectfully disagrees. Data Engine Techs. LLC v. Google LLC, relates to problems unique to their technical environment. Specifically, it solved the problem of organizing spreadsheets using tabs that previously could not be done on a computer. In other words, the problem arose in technology and was subsequently solved with a technical solution within the technical environment. Again, the Appellant’s claims are not solving a technical problem but a mankind problem. As such, the argument is not persuasive. 

The Appellant respectfully argues “Similar to all three cases above, the pending claims are not merely directed to displaying information on a graphical user interface, but rather directly related to the graphical user interface’s structure. The structure of the graphical user interface (e.g., the adjustment of the image based on variables and constraints, the placement of the label through an iterative process) is addressed to and resolves a specifically identified problem in the prior state of the art (e.g., when the geometry can be governed by variable parameters, labels that would have worked in one setting my collide with other labels or even the drawing itself in another iteration). Therefore, the claimed subject matter is not directed to an abstract idea.”
The Examiner respectfully disagrees. The Appellant’s argument is mischaracterizing what actually is structure. The Appellant’s claims merely display information on a generic display. As such, the argument is not persuasive. 

The Appellant respectfully argues “The pending claims are also analogous to claim 1 of Example 37 published by the USPTO, which recites “the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.” The USPTO explains that “[t]he claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” Similar to Example 37, the claims of the current Application recite a specific manner of automatically adjusting geometric entities in an image and automatically placing labels on an image editor user interface based on user inputs, resulting in an improved user interface. Therefore, the claims of the current Application integrate any alleged judicial exception into a practical application. The Examiner does not dispute the similarity of Example 37, but dismissed it as non- precedential. Final Office Action at 9. While the Examiner argues that “the Applicant’s arguments with regard to ‘example 37,’ do not super cede the Examiner’s subject-matter eligibility analysis using precedential Supreme Court decisions and Federal Circuit decisions,” Final Office Action at 9, the Examiner did not cite to any authority involving claims similar to the pending claims. Because the Examiner fails to cite to any countervailing authority, the Examiner essentially treated his own judgment as superseding the USPTO’s published guiding examples. This is clearly erroneous. The Board should not endorse the Examiner’s dismissal of the USPTO’s guidance by simply asserting that the published examples are non-precedential. The Examiner’s reasoning, if adopted by other examiners, would undermine the consistency of the Office’s examination on § 101 issues and confuse the public as to the Office’s standards of patent examination.”
The Examiner respectfully disagrees. First, as stated within the examples provided by the office, “The examples below are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG. These examples should be interpreted based on the fact patterns set forth below as other fact patterns may have different eligibility outcomes. That is, it is not necessary for a claim under examination to mirror an example claim to be subject matter eligible under the 2019 PEG. All of the claims are analyzed for eligibility in accordance with their broadest reasonable interpretation.” That being said, Example 37 is attempting to solve a technical problem of organizing icons which only exists in a technical environment (i.e. on a computer display). Here, the Appellant is merely attempting to solve a non-technical problem of generating educational content with a technical solution.
Second, as previously stated in the Final Office action mailed 8/6/2021, although, “the examples” consist of hypothetical cases that may parallel Supreme Court decisions and Federal Circuit decisions. “example 37 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG),” do not super cede the Examiner’s subject-matter eligibility analysis using precedential Supreme Court decisions and Federal Circuit decisions. The Appellant’s argument of “undermining the consistency of the Office’s examination on § 101 issues and confuse the public as to the Office’s standards of patent examination,” are unfounded. As such, the Appellant’s argument is not fully considered, because the Examples are not binding precedent. Therefore, the argument is not persuasive. 

The Examiner erred in finding that the claims do not amount to significantly more than the judicial exception
The Appellant respectfully argues “As explained above, the Examiner erred in failing to identify various limitations that are beyond the alleged judicial exception — “generating a problem statement.” By singling out just a few limitations of the claims, the Examiner failed to consider the claims “as a whole,” as required by the MPEP § 2106. For example, the Examiner failed to identify the limitations directed to updating one or more geometric entities related to an updated variable based on at least one constraint and positioning a label in the image editor user interface through an iterative process. These limitations, in combination, are not “well-understood, routine, conventional activity in the field.”.”
The Examiner respectfully disagrees. The Appellant is misconstruing Step 2B when determining “significantly more.” The Examiner on Page 3 line 6 address the argued limitations, but in the context of identifying an abstract idea as it pertains to Step 2A, Prong 1 of the subject-matter eligibility analysis, and not determining “significantly more” under Step 2B. Here, the Appellant is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept is not present. Therefore, the argument is not persuasive. 

The Appellant respectfully argues “The limitation of “conducting interference calculations to determine whether the label intersects one or more of the plurality of geometric entities or one or more other labels in the image editor user interface, if the label intersects one or more of the plurality of geometric entities or one or more other labels, repositioning the label to a new position in the image editor user interface, wherein the new position is among the plurality of possible positions, and if the label does not intersect any geometric entity or label, terminating the one or more iterations” is also not well understood, routine, or convention. This limitation recites an inventive concept of automatically placing a label on a user interface based on modifications to an image displayed thereon.”
The Examiner respectfully disagrees. Again, the Appellant is misconstruing Step 2B when determining “significantly more.” As stated in MPEP 2106.05, Eligibility Step 2B: Whether a Claim Amounts to Significantly More, A. Relevant Considerations For Evaluating Whether Additional Elements Amount To An Inventive Concept
Limitations that the courts have found to qualify as "significantly more" when recited in a claim with a judicial exception include:
i. Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014) (see MPEP § 2106.05(a)); 
ii. Improvements to any other technology or technical field, e.g., a modification of conventional rubber-molding processes to utilize a thermocouple inside the mold to constantly monitor the temperature and thus reduce under- and over-curing problems common in the art, as discussed in Diamond v. Diehr, 450 U.S. 175, 191-92, 209 USPQ 1, 10 (1981) (see MPEP § 2106.05(a)); 
iii. Applying the judicial exception with, or by use of, a particular machine, e.g., a Fourdrinier machine (which is understood in the art to have a specific structure comprising a headbox, a paper-making wire, and a series of rolls) that is arranged in a particular way to optimize the speed of the machine while maintaining quality of the formed paper web, as discussed in Eibel Process Co. v. Minn. & Ont. Paper Co., 261 U.S. 45, 64-65 (1923) (see MPEP § 2106.05(b)); 
iv. Effecting a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21 (see MPEP § 2106.05(c)); 

vi. Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, e.g., an immunization step that integrates an abstract idea of data comparison into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases, as discussed in Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 1066-68, 100 USPQ2d 1492, 1499-1502 (Fed. Cir. 2011) (see MPEP § 2106.05(e)).
Here, the Appellant is not providing any evidence supporting anything “significantly more” within the items i.-vi. The Appellant is only applying an abstract idea on a standard, modern day computer as described here and above with regard to para. [0011]: “In some embodiments, the methods and systems described herein can be deployed in a cross-browser web application on PC's, tablets and smartphones.” As such, the argument is not persuasive. 

The Appellant respectfully argues “The combination of the aforementioned limitations, in light of the other limitations as a whole, amount to significantly more than the alleged abstract idea and present an inventive concept for automatically generating templated problems and solutions.”
The Examiner respectfully disagrees. This argument is conclusory and again has failed to establishing anything “significantly more.” Here, the Appellant is applying an abstract idea to generic, well-known, and conventional computing elements. As such, the argument is not persuasive. 

The Appellant respectfully argues “The Examiner asserted that the claims “do not go beyond requiring the collection, analysis, and display of available information in a particular field,” Final Office Action at 10, without considering the limitations mentioned above that clearly go beyond the mere collection, analysis, and display of information. While alleging that the limitations are conventional, the Examiner was not able to provide any evidence that the specific computer interface features were known in the art. Thus, the analysis in the Office Action is erroneous.”
The Examiner respectfully disagrees. First, arguments with regard to “the Examiner was not able to provide any evidence that the specific computer interface features were known in the art” are best suited for arguing rejections under 35 U.S.C. §§ 102 and 103. The test for 35 U.S.C. § 101 subject-matter eligibility requires claims to be examined using the “two-part Mayo test” for determining subject-matter eligibility, as previously performed above. As such, the argument is not proper for facilitating a 35 U.S.C. § 101 subject-matter eligibility discussion.
Second, the Appellant is misconstruing the proper analysis under 35 U.S.C. § 101. The lack of prior art, clearing the claims of any 35 U.S.C. §§102 or 103 rejections, is not evidence of subject-matter eligibility under 35 U.S.C. §101. 
Third, a prior art search is not necessary to resolve whether the additional element is a well-understood, routine, conventional activity because lack of novelty (i.e., not finding the element in the prior art) does not necessarily show that an element is well-understood, routine, conventional activity previously engaged in by those in the relevant field. In the present case, the Appellant’s claims merely recite a generic computer performing generic computer functions at a high level of generality which do not meaningfully limit the claims to amount to anything “significantly more.”
Finally, there are many cases where prior art was not present yet an abstract idea in and of itself was still at issue (i.e. Ultramercial, Inc. v Hulu, LLC (2014); buySAFE, Inc. v Google, Inc. (2014); and Planet Bingo, LLC v VKGS LLC (2014)). As such, the Appellant’s arguments are not persuasive. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715      
                                                                                                                                                                                                  /GREGORY A ANDERSON/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.